36 So.3d 895 (2010)
D.M.J., a Child, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-5740.
District Court of Appeal of Florida, First District.
June 9, 2010.
Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public Defender, Tallahassee, for Appellant.
*896 Bill McCollum, Attorney General, and Heather Flanagan Ross, Tallahassee, for Appellee.
PER CURIAM.
The State properly concedes that the trial court erroneously denied appellant's motion to suppress a weapon found on his person. See Baptiste v. State, 995 So.2d 285 (Fla.2008).
Reversed and remanded with directions to enter an order granting appellant's motion to suppress.
WOLF, BENTON, and PADOVANO, JJ., concur.